1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                  ***

6     MARK C. RODRIGUEZ,                                Case No. 3:18-cv-00405-MMD-WGC

7                                         Petitioner,                   ORDER
             v.
8
      UNITED STATES ATTORNEY
9     GENERAL,
10                                   Respondents.

11

12          Petitioner Mark C. Rodriguez has filed a pro se 28 U.S.C. § 2241 habeas corpus

13   petition. (ECF No. 1.) Rodriguez states that he is the subject of a final removal order and

14   seeks enforcement of that order. This Court has reviewed the Petition and will dismiss

15   the Petition for lack of jurisdiction.

16          A state prisoner is entitled to federal habeas relief only if he is being held in custody

17   in violation of the constitution, laws or treaties of the United States. 28 U.S.C. § 2254(a).

18   Rodriguez is in custody pursuant to a judgment of conviction by a state court (see ECF

19   No. 1 at 1). However, he is not alleging that his confinement is unconstitutional. Therefore,

20   there is no federal habeas jurisdiction over this matter.

21          It is therefore ordered that this Petition is dismissed.

22          It is further ordered that a certificate of appealability is denied.

23          It is further ordered that the Clerk enter judgment accordingly and close this case.

24          DATED THIS 30th day of October 2018.

25

26
                                                         MIRANDA M. DU
27                                                       UNITED STATES DISTRICT JUDGE
28
